Name: Commission Regulation (EEC) No 3380/85 of 28 November 1985 on arrangements for imports into Italy of certain textile products (category 4) originating in Brazil
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe;  leather and textile industries
 Date Published: nan

 No L 321 /70 Official Journal of the European Communities 30. 11 . 85 COMMISSION REGULATION (EEC) No 3380/85 of 28 November 1985 on arrangements for imports into Italy of certain textile products (category 4) originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Italy of the category of products originating in Brazil and specified in the Annex hereto shall be subject to the quantitative limits set out therein. Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Article 11 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Italy of textile products of category 4, specified in the Annex hereto and originating in Brazil , have exceeded the level referred to in paragraph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, Brazil was notified on 12 September 1985 of a request for consulta ­ tions ; Article 2 1 . Products as referred to in Article 1 , shipped from Brazil to Italy Before the date of entry into force of Regu ­ lation (EEC) No 2759/85 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of such products shipped from Brazil to Italy after the entry into force of Regulation (EEC) No 2759/85 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Brazil to Italy from 12 September 1985 and released for free circu ­ lation shall be deducted from the quantitative limits for 1985. These limits shall not, however, prevent the impor ­ tation of products covered by it, but shipped from Brazil to Italy before the entry into force of Regulation (EEC) No 2759/85. Whereas, pending the outcome of the requested consulta ­ tions, imports into Italy were made subject to a provis ­ ional quantitative limit for the period 12 September until 11 December 1985 by Commission Regulation (EEC) No 2759/85 of 30 September 1985 (3) ; Whereas in consultations held on 12 November 1985 it was agreed that imports of the textile products in question should be subject to quantitative limits for the period 12 September until 31 December 1985 and for the year 1986 ; Article 3 Regulation (EEC) No 2759/85 is hereby repealed. Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from the Brazil to Italy between 12 September 1985 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced for the period 12 September until 31 December 1985 ; Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1986. (') OJ No L 374, 31 . 12. 1982, p . 106 . 0 OJ No L 116, 29 . 4. 1985, p . 1 . (3) OJ No L 260, 2 . 10 . 1985, p . 5 . 30. 11 . 85 Official Journal of the European Communities No L 321 /71 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1985. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountry Member State Units Quantitative limits from 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50, 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regene ­ rated textile fibres, other than babies' garments Brazil Italy 1 000 pieces 12 September to 31 December 1985 : 500 1986 : 3 800